COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                   §
 KAREN BURNETT,                                No. 08-15-00339-CV
                                   §
               Appellant,                        Appeal from the
                                   §
 v.                                             383rd District Court
                                   §
 THOMAS BURNETT,                             of El Paso County, Texas
                                   §
                Appellee.                         (TC# 95-13356)
                                   §

                                               §
                                             ORDER

       The Court GRANTS the Appellant’s Motion for Continuance of the September 29, 2016

submission and oral argument setting. This case will be rescheduled at a later date.

       IT IS SO ORDERED this 2nd day of September, 2016.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.